Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 5, 6, 14, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Moldoveanu et al (‘540).
Per independent claims 1 and 14, Moldoveanu et al discloses a method and system that includes a first seismic source (414) to emit seismic energy by generation of a first air bubble into the seismic medium at a first time, and a second seismic source (424) spaced a predefined distance from the first seismic source (414), the second seismic source (424) to emit seismic energy by generation of a second air bubble into the seismic medium at a second time after the first time, where the seismic energy has a low frequency characteristic (paragraph 0006).
Per claims 2 and 15, see paragraph 0040, bubble-tuned which reads upon the “without frequency locking”.
Per claims 5 and 21, see paragraph 0006.
Per claims 6 and 22, see Fig. 1.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 13, 14, 15, 16, 20, 21, 22, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al (‘571) in view of Moldoveanu et al (‘540).
  	Clayton et al discloses a method and system that includes (see col. 3, lines 31-45) a first seismic source (16) to emit seismic energy by generation of a first air bubble (20) into the seismic medium (water column), and a second seismic source (16) spaced a predefined distance from the first seismic source (16), the second seismic source emits seismic energy by generation of a second air bubble (20) into the seismic medium, where the two bubbles coalesce to form seismic energy (see col. 3, lines 38-42).
	The difference between claims 1 and 14 and Clayton et al is the claims specify (a) a time delay between the two emissions, and (b) that the seismic energy has a low frequency. 
	Moldoveanu et al discloses using a time delay between emissions of two seismic air guns (bubble tuned) to enhance low frequency seismic signals since many of the subterranean geological formations are better represented with low frequency seismic signals (paragraph 0006).

	Per claims 2 and 15, see Moldoveanu et al, paragraph 0040.
	Per claims 3 and 16, see Clayton et al, col. 3, lines 38-42.
	Per claims 5 and 21, see Moldoveanu et al, paragraph 0006.
	Per claims 6 and 22, see Fig. 1A of Clayton et al.
	Per claims 7, 13, 23 and 25, see Clayton et al, Figs. 1A and 1B.
	Per claim 8, it is obvious to one of ordinary skill in the art that the equally spaced air guns of Clayton et al would have time delays that are equal.
	Per claims 4, 10, 20 and 24, see Moldoveanu et al, paragraph 0021. 

6.	Claims 9, 11, 12, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al (‘571) in view of Moldoveanu et al (‘540), as applied to claim1, 7, 8, 14 and 16 above, and further in view of the PG-Publication to Tulett et al (‘627).
 	Per claims 9, 11, 12, 17, 18 and 19, Tulett et al teaches (see paragraph 0068) selecting timing delays or distances between air-guns to reduce ghosting or notch effects such that it would have been obvious to one of ordinary skill in the art to further .

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl